Kerwin, J.
(concurring in the result). The order appealed from should be affirmed, but I cannot concur in the majority opinion.
The complaint alleges that on the 21st day of February, 1910, the city of Milwaukee filed its petition with the railroad commission of Wisconsin in accordance with ch. 540, Laws 1909, in which petition it prayed that an order be entered by the commission requiring the separation of the grade of the railway tracks from the grade of the public thoroughfares on several streets, among others West Water streetthat on the 20th day of May, 1912, the railroad com*83mission made an order for the separation of the grade of said streets from the grade of the 'railroad and for the apportionment and cost of work of said separation.
The complaint further alleges that the order provided:
“The Milwaukee Electric Railway & Light Company shall, at its own expense, make all necessary changes to its tracks, poles, overhead equipment and conduits, and do all necessary grading and paving on that part of the streets occupied by its tracks, to wit: all that part of the roadway included between the outside rails of its tracks and a strip one foot wide on each side thereof.”
“The Chicago, Milwaukee & St. Paul Railway Company and the Chicago & Northwestern Railway Company shall, at their own expense, do all that part of the work lying within the limits of their respective rights of way and also all that part of the work lying within those portions of the public thoroughfares that are included between the portals of the subways, or, in places where no subway is provided, between the boundary lines of the elevation work extended across said thoroughfares, except such work as is herein laid upon the Milwaukee Electric Railway & Light Company, or other companies.”
“The city of Milwaukee shall, at its own expense, do all that part of the work which has not been laid upon the steam railway companies, the Milwaukee Electric Railway & Light Company, or other companies as herein provided, and shall assume responsibility for any alleged damages to adjacent property or business caused by the issuance or enforcement of this order or by the prosecution of the work herein ordered.”
And further provided:
. “Upon and along the tracks of the Chicago, Milwaukee & St. Paul Railway Company, the roadbed and tracks shall be elevated from á point at or near the north line of Maple street to a point at or near the north line of Fowler street.” Also: “At West Water street and Fowler street grade crossings shall be provided for street traffic, and the elevation of the tracks of the Chicago, Milwaukee & St. Paul Railway Company above established street grade shall not be more than two and one-half feet at West Water street.”
*84The complaint further alleges that the plaintiff owned real estate abutting on West Water street, and that the execution of the work under the order of the commission resulted in a taking of plaintiff’s property and damage thereto.
This suit was brought to recover the alleged damages which the plaintiff claims to have sustained.
The appeal in this case raises the question whether the complaint is defective in failing to allege that West Water street had ever been brought to the established-grade, or that the grade of West Water street had ever been duly established.
“It is a well settled rule that where a change of grade is made by authority of law and with due care, the municipality making the change is not liable for consequential injury to abutting lots, unless expressly made so by statute or the constitution. . . .” Henry v. La Crosse, 165, Wis. 625, 162 N. W. 174; Walish v. Milwaukee, 95 Wis. 16, 69 N. W. 818; Colclough v. Milwaukee, 92 Wis. 182, 65 N. W. 1039; Dahlman v. Milwaukee, 131 Wis. 427, 110 N. W. 479, 111 N. W. 675; Drummond v. Eau Claire, 85 Wis. 556, 55 N. W. 1028; Harrison v. Milwaukee Co. 51 Wis. 645, 8 N. W. 731; Liermann v. Milwaukee, 132 Wis. 628, 113 N. W. 65.
In Colclough v. Milwaukee, supra, at page 185, the court said:'
“It was held in Harrison v. Milwaukee Co. 51 Wis. 647, 662, 8 N. W. 731, to be the settled law in this state that in the absence of any law giving the 'owners of real estate adjoining a public street or highway a right to recover damages of the city, village, town, or county in which the same is situated, on account of the change of the grade of such street or highway, no damages can be recovered on account of such change, unless- the premises of the adjoining or abutting owner have been injured through the negligence of the municipality or its agents in making such change, and that such change of grade is not, in any case, the taking of private property for public use. The ground of complaint in that case was that the filling and trestle work being, built *85would render the highway inaccessible from the plaintiff’s lands, and an injunction to prevent the execution of the work was refused. Similar questions have been frequently before this court, and the law has uniformly been held as stated.”
This doctrine has been generally sustained in this country from the time of the decision of the supreme court of the' United States in Goszler v. Georgetown, 6 Wheat. 593.
Sec. 8, ch. VII, of the charter of the city of Milwaukee provides:
“In all cases in which the grade of any street Ms been permanently established by ordinance since February 20, 1852, or shall hereafter be so established, and, after such permanent establishment thereof, and after such street shall have been actually graded to such established grade, the grade so established has been or shall be altered by the city, the owner of any lot or parcel of land which may be affected or injured in consequence of such alteration of grade, shall be entitled to compensation therefor, . . .”
This provision seems to require that the grade not only be established, but that the street *be graded to the established grade, before any right of action for damages on account of change of grade exists.
The instant case was a proceeding for the separation of grade of the plaintiff’s railroad tracks from the grade of certain streets in the city of Milwaukee and the apportionment of the expense between the railway company, the electric company, and the city of Milwaukee.
The power of the city to proceed and carry on through the railroad commission separation of grades is a valid exercise of municipal authority.
The plaintiff owns abutting property on West Water street. The complaint does not allege that the grade of West Water street was ever established, or that West Water street had ever been brought to an' established grade. In the instant case the separation of grades was not a change *86of grade of the street for railroad purposes, but for municipal purposes. The grade of the street never having been established, the city had a right to change it in a proceeding through the railroad commission for street purposes, and such change of gradé does not constitute a taking which would entitle abutting owners to damages. This doctrine is well settled. Henry v. La Crosse, 165 Wis. 625, 162 N. W. 174, and cases heretofore cited.
Buchner v. C., M. & N. W. R. Co. 56 Wis. 403, 14 N. W. 273 (S. C. 60 Wis. 264, 19 N. W. 56); Pabst B. Co. v. Milwaukee, 157 Wis. 158, 147 N. W. 46, and Eisler v. C., M. & St. P. R. Co. 163 Wis. 86, 157 N. W. 534, are relied upon in the majority opinion. They are not in point.
In the Buchner Case the taking and damages flowed from an original taking for railway purposes. The railway company entered upon the highway in the original construction of its road, cut down the highway on its own initiative, dug hp and carried away the soil of the abutting owner, and under the statute, of course, there was a taking of the land of the abutting owner. • The case is based upon the ground that the railway company in the original construction of its road took and damaged the property of the abutting owner.
The Pabst B. Co. and Eisler Cases are distinguishable from the case at bar in two particulars: (1) there had been an established grade, and (2) the change in grade was made for railway purposes. The opinions in these two cases are based upon these propositions. It is clear that, where a grade had been established, any change made either by the municipality or the railway company, or both, entitled the abutting owner to damages as for an original taking. But it is equally clear under all authority that where .the grade has not been established the municipality may change the grade without liability to the abutting owner for such change.
In the instant casé, upon the undisputed facts, the change *87of grade was instituted, carried on, and consummated by the municipality without the intervention of the railway company. The railway company did not take part in instituting the proceeding and never became a party to it except in so far as it was ordered to contribute to the expense of making the change by doing a part of the work. The whole proceeding was a municipal affair and carried to completion by the municipality.
Before the present proceeding was started for the change of grade the railway company was in the street, its road constructed, completed, and all damages paid for the taking and construction of its road in the street. It sought no change in grade. The fact that the change in grade made by the city may benefit the railway company does not make the change for railway purposes. It is elementary that one cannot be cbmpelled to pay for a benefit bestowed without his consent and in the absence of law authorizing it.
Upon the undisputed facts in this case there is no law authorizing the assessment of damages sustained (if any) to abutting owners against the railway company. This is recognized in the order of the railroad commission, which provides that the city of Milwaukee “shall assume responsibility for any alleged damages to adjacent property or business caused by the issuance or enforcement of this order or' by the proper prosecution of the work herein ordered.” If any damages be recoverable by abutting owners, the same are a claim against the municipality because the proceeding was exclusively a municipal proceeding. To hold that abutting owners can recover damages against the railway company as for a taking upon a proceeding by the municipality to improve the streets for public travel in a case where the municipality had a right to change the grade without liability because the railway company merely performed its duty in complying with an order of the railroad commission, is absurd.
*88Of course if it be admitted that the change of grade was for railway purposes and the grade of the streets had been established, then the case would be within the Pabst B. Co. and Eisler Cases.
But, as before observed, upon the record here the grade had not been established and the change was not made for railway purposes, but for municipal purposes. On the grounds hereinbefore stated, in my opinion the order should be affirmed.